Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey A Prudential Financial Company 751 Broad Street Newark, New Jersey 07102-3714 Telephone: 1-888-PRU-2888 August 21, 2012 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Definitive Statement of Additional Information Filings Pursuant to Rule 497(j) Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-162673 333-162678 333-162680 333-162676 333-170466 333-170468 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Statements of Additional Information ("SAIs") included in the above-referenced Registration Statements,the form of SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Sincerely, /s/Lynn K. Stone Lynn K. Stone
